Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 12/24/2020.  Applicant has cancelled claim 17-18, 20, and added claims 21 and 22.  Currently, claims 1-16, 19, and 21-22 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendment to claims 5-6 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claims 5-6 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claim 20 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 USC § 101 rejection.  Rejection to claim 20 is hereby withdrawn.
Acknowledgement to applicant’s amendment to claims 9, 12 and 15 have been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112, second paragraph.  Rejection to claims 9, 12 and 15 is hereby withdrawn.
Examiner acknowledges a Terminal Disclaimer is being pursued to be filed by the Applicant’s representative upon a filing of a Power of Attorney.  Nonstatutory double patenting rejections are therefore maintained.  

Response to Arguments
Regarding rejection of claim 2 under 35 USC § 103(a), the arguments filed 12/10/2014 have been considered but are not persuasive to overcome the references on record: Asayama (US 2003/0220837 A1) in view of Stoliartchouk et al. (US 2014/0019248 A1, hereinafter “Stoliartchouk”).
In claim 2:
Applicant’s arguments broadly states that some claim limitations are not taught by prior art of record and mostly expounds on how Asayama’s invention works.  As part of Applicant’s arguments, in page 11 Applicant explains “Asayama does not redirect a user.  Rather, the user directs herself if and only if she clicks on the displayed webpage advertisement on the webpage….the single affiliate has already been predetermined, i.e. nothing will change as the webpage advertisement is static in that it has already been associated with the single affiliate.  Thus, in Asayama, a user will not be directed to a webpage (website) for purchase unless the user clicks on the webpage advertisement displayed on the webpage.”, in page 13 “In Asayama, the user remains on the webpage unless the user clicks on the webpage advertisement.”, and in pages 15-16 “The proposed modification… appears to result in ridding Asayama of its dispatcher for the webpage advertisement for the single affiliate and replacing that with some new type of system that operates only after a user click on an advertisement.”  Based on these arguments, Examiner believes that they seem to be directed mostly to the claim limitation in claim 2, which recites “generating a redirection URL for the one of the items, wherein the redirection URL directs the remote user device to a webpage that comprises at least one of the plurality of different Internet stores for the one of the items”.  Examiner respectfully notes that claims are examined under the broadest reasonable interpretation and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Based on the broadest reasonable interpretation of the claim language as recited, the claim language does not preclude a user to redirect himself.  The claim language broadly states that “…the redirection URL directs the remote user device to a webpage…”.  In Asayama, the webpage advertisement with link to Affiliate to webpage (fig. 5 step 530) was equated to the redirection URL.  Moreover, claim language as cited states “wherein the redirection URL directs the remote user device to a webpage”.  Examiner broadly interprets such language as the user clicking on the redirection URL provided, which, as user clicks on the link, the user is redirected to the webpage.  Therefore, Asayama, under broadest reasonable interpretation, teaches the claim limitations as recited, as it has been shown in the rejection section below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of patent US 10177967 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each 


Instant Application
US 10177967 B2
Comments


accessing database data that comprise visitation data and conversion data for items at a plurality of different Internet stores;  

using the database data, determining factors of a redirection services algorithm that increase conversion rate for each of the items; 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device, wherein the URL comprises information associated with one of the items;  

parsing the URL for a plurality of factors; and 

using the redirection services algorithm and one or more of the plurality of factors of the URL, generating a redirection URL for the one of the items, wherein the redirection URL directs the remote user device to a webpage that comprises at least one of the plurality of different Internet stores for the one of the items.  

1. A system comprising: 

a processor-based circuitry of at least one of one or more servers that processes a website URL for a client of a redirection service for information wherein the website URL comprises product information; 

a processor-based circuitry of at least one of the one or more servers that receives product metadata at least in part via a scrape of content of a website of the website URL; 

a processor-based circuitry of at least one of the one or more servers that generates a redirection URL based at least in part on information associated with the client of the redirection service; 

a processor-based circuitry of at least one of the one or more servers that generates an association of at least a portion of the product metadata with the redirection URL and that stores the association and the at least a portion of the product metadata in a database; 

a network interface circuitry operatively coupled to at least one of the one or more servers that transmits the generated redirection URL to the client of the redirection service; 

a network interface circuitry operatively coupled to at least one of the one or more servers that receives the redirection URL responsive to a user activating, via an application, an Internet link of the client of the redirection service; 

a processor-based circuitry of at least one of the one or more servers that determines whether the received redirection URL is faulty; 

a processor-based circuitry of at least one of the one or more servers that, via the stored association, accesses at least a portion of the stored product metadata in response to the received redirection URL being faulty and that builds a different redirection URL based at least in part on at least a portion of the accessed stored product metadata and based at least in part on the information associated with the client of the redirection service; and 

a network interface circuitry operatively coupled to at least one of the one or more servers that transmits the built, different redirection URL to the client of the redirection service.

Claim 19-20

Claim 2
Similar rationale as above


--------------------------------
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of patent US 9838457 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards generating redirection URL based on accessed data from a database in response to a user activating a link for an item.


Instant Application
US 9838457 B2
Comments


accessing database data that comprise visitation data and conversion data for items at a plurality of different Internet stores;  

using the database data, determining factors of a redirection services algorithm that increase conversion rate for each of the items; 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device, wherein the URL comprises information associated with one of the items;  

parsing the URL for a plurality of factors; and 

using the redirection services algorithm and one or more of the plurality of factors of the URL, generating a redirection URL for the one of the items, wherein the redirection URL directs the remote user device to a webpage that comprises at least one of the plurality of different Internet stores for the one of the items.  

1. A service provider system that responds to receipt of a specialized URL to generate a redirection URL and that generates a client report based at least in part on a plurality of receipts of the specialized URL, the service provider system comprising: an interface that receives a specialized URL, responsive to actuation of the specialized URL via a remote device, wherein the specialized URL comprises information and is associated with an entity that is a client of a service provider as associated in a service provider database; processor-based circuitry that processes at least a portion of the information for entity information associated with the entity, Internet merchant information associated with an Internet merchant that is not the entity, item information associated with an item available via the Internet merchant, device information associated with the device that caused transmission of the specialized URL to the interface, and geographic location information associated with a geographic location of the device; processor-based circuitry that accesses database entries in an entity field and in one or more affiliate program criterion fields wherein the one or more affiliate program criterion fields comprise one or more geographic location database entries and wherein the processor-based circuitry that accesses database entries in the entity field and in the one or more affiliate program criterion fields accesses the service provider database; processor-based circuitry that associates the specialized URL with an entity field database entry based at formulates a redirection URL based at least in part on the Internet merchant information wherein the redirection URL comprises affiliate program information for the at least one selected affiliate program; processor-based circuitry that accesses the service provider database responsive to another receipt of the specialized URL associated with the item to facilitate formulation of another corresponding redirection URL; and processor-based circuitry that accesses the service provider database to generate a client report based at least in part on a plurality of receipts of the specialized URL associated with the item.



---------------------------------
8838767 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards generating of redirection URLs to a webpage that includes internet stores based on an URL received in response to activation of a link from the user for an item.


Instant Application
US 8838767 B2
Comments


accessing database data that comprise visitation data and conversion data for items at a plurality of different Internet stores;  

using the database data, determining factors of a redirection services algorithm that increase conversion rate for each of the items; 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device, wherein the URL comprises information associated with one of the items;  

parsing the URL for a plurality of factors; and 

using the redirection services algorithm and one or more of the plurality of factors of the URL, generating a redirection URL for the one of the items, wherein the redirection URL directs the remote user device to a webpage that comprises at least one of the plurality of different Internet stores for the one of the items.  

1. A computing system comprising: an interface that receives a first URL responsive to a user activating, via an application, an Internet link of a client of a redirection service wherein the first URL comprises information for an item specified by a country-based Internet store; circuitry that identifies a base country of the user by resolving an Internet Protocol address associated with the user; circuitry that decides if the base country of the user differs from the country of the country-based Internet store; circuitry that formulates, for a first condition where the base country does not differ, a first condition second URL for redirecting the user to the country-based Internet store wherein the first condition second URL is formulated to comprise first condition affiliate program information associated with a first condition affiliate program for the country-based Internet store; circuitry that accesses a database to, for a second condition where the base country of the user differs, determine, as a third condition, if the client of the redirection service is associated with a third condition affiliate program for a country-based Internet store for a country that corresponds to the base country of the user and, if so, to select that third condition affiliate program and, if not, as a fourth condition, to select a fourth condition affiliate program that is associated with the redirection service and the country-based Internet store for the country that corresponds to the base country of the user; and circuitry that formulates, for the second condition, a second condition second URL for redirecting the user to the country-

Claims 19-20
Claims 15-16
Same as rationale for independent claim 2 above.





-----------------------------------------
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of patent US 10546327 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards generating redirection URLs to a webpage that includes internet stores based on an URL received in response to activation of a link from the user for an item.


Instant Application
US 10546327 B2
Comments


accessing database data that comprise visitation data and conversion data for items at a plurality of different Internet stores;  

using the database data, determining factors of a redirection services algorithm that increase conversion rate for each of the items; 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device, wherein the URL comprises information associated with one of the items;  

parsing the URL for a plurality of factors; and 

using the redirection services algorithm and one or more of the plurality of factors of the URL, generating a redirection URL for the one of the items, wherein the redirection URL directs the remote user device to a webpage that comprises at least one of the plurality of different Internet stores for the one of the items.  

1. A method comprising: 

receiving a URL via an interface of a computing system responsive to activation of an Internet link by a remote user device wherein the Internet link is associated with a webpage ad for an item and at least one affiliate program wherein the URL comprises user device data and ad data and wherein the item is a desired item; 

based at least in part on the user device data, via the computing system, determining a geolocation of the user device; 

based at least in part on the ad data, via the computing system, determining information about the desired item; 

based at least in part on the geolocation of the user device and the information about the desired item, via the computing system, generating search results for a group of items for a plurality of geo-targeted Internet stores wherein, if the group of items does not include the desired item, the group of items consists of items based on their relevance to the information about the desired item; and 

via the computing system, communicating the generated search results to the user device wherein the communicating the generated search results comprises formulating a URL link that directs the user device to a results webpage for the generated search results for the group of items for the plurality of geo-targeted Internet 


Claims 15
Same as rationale for independent claim 2 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-13, 16, 19 rejected under 35 U.S.C. 103 as being unpatentable over Asayama (US 2003/0220837 A1) in view of Stoliartchouk et al. (US 2014/0019248 A1, hereinafter “Stoliartchouk”)

Regarding claim 2, Asayama teaches:
A method comprising: 
accessing database data (par 29, database 320) that comprise visitation (i.e. user clicking on a link) data (par 29, revenue generated per click through) and conversion data (par 29, conversion ratios) for items at a plurality of different Internet stores (par 18, products accessed from merchant websites from an advertisement);  
(par 29, i.e. weighing factors, see par 29: “include average revenue generated per click through, conversion ratio, potential revenue based on a scaled commission system...”) of a redirection services algorithm (par 29, i.e. scoring techniques to weighing factors to then send a link to the webpage of the identified affiliate for user) that increase conversion rate for each of the items (par 29; weighing factors are emphasized over others in order to increase revenue generation potential); 
receiving a URL (par 26, i.e. user initiates a visit to a web page from a website, see also Fig. 5 step 505) via an interface of a computing system (fig. 1, interface is apparent which connects user via network to websites, par 15) responsive to activation of an Internet link (par 26, i.e. user initiates a visit to a web page from a website) by a remote user device (i.e. user), wherein the URL comprises information (par 26; i.e. information such as cookies, obtained from the web page visited by the user, in order to determine the affiliate that maximizes revenue) associated with one of the items (par 23, the advertisement (of the affiliate) includes linking data to load the web page corresponding to the linking data);  
parsing the URL for a plurality of factors (pars 21, 27, 29-30; i.e. link of the identified affiliate is sent to webpage once different factors are analyzed, see also fig. 5 steps 520, 525, 530); and 
using the redirection services algorithm (par 27-29; i.e. scoring technique to weighing factors) and one or more of the plurality of factors of the URL (par 29, i.e. weighing factors), generating a redirection URL (fig. 5 step 530) for the one of the items (par 23, each advertisement includes linking data, and a web page is loaded corresponding to this linking data), wherein the redirection URL directs the remote user device to a webpage (par 31, i.e. user may click through the web page of the affiliate displaying the advertisement).
Asayama, however, does not teach yet Stoliartchouk, in the same field of endeavor, suggests: 
[user is directed to] the webpage that comprises at least one of the plurality of different Internet stores for the one of the items (par 94, website contains an affiliate network regional link where an advertiser item is accessed in different regions (example of product in US and user in France).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a redirection to a webpage that comprises plurality of different stores where items can be accessed, as taught by Stoliartchouk, to Asayama’s invention.  The motivation to do so would have been in order to include, as part of the affiliate information or characterisitics, regional information that would be utilized to locate matching or comparable products over different advertising regions and/or different advertisers (Stoliartchouk: par 63).    

Regarding claim 3, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein generating the redirection URL comprises generating the redirection URL (Asayama: fig. 5, steps 525-530, i.e. advertisement with link to affiliate is sent to webpage) for the one of the items (Asayama: pars 21, 27, 29-30; i.e. link to affiliate is sent to webpage) for a particular affiliate program (Asayama: par 5, a group of affiliates).  

Regarding claim 4, the combination of Asayama and Stoliartchouk teach:
The method of claim 3, wherein the particular affiliate program comprises a selected one of a plurality of different affiliate programs (Asayama: par 5: “selecting a web affiliate from a group of affiliates”).  

Regarding claim 5, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein the factors (Asayama: i.e. weighing factors) of the redirection services algorithm (Asayama: par 27-29, i.e. scoring technique for weighing factors) that increase conversion rate for each of the items (Asayama: par fig. 5 steps 520, 525, 530) correspond to a particular affiliate program (Asayama: par 26-27, affiliates with maximum potential revenue generation).  

Regarding claim 6, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein the factors(Asayama: i.e. weighing factors) of the redirection services algorithm (Asayama: par 27-29, i.e. scoring technique for weighing factors) that increase conversion rate for each of the items (Asayama: par fig. 5 steps 520, 525, 530) correspond to a plurality of different particular affiliate programs (Asayama: par 28, number of factors for each affiliate; see also par 5; i.e. an affiliate is selected from a group of affiliates).  

Regarding claim 7, the combination of Asayama and Stoliartchouk teach:
(Asayama: par 18, affiliates earning revenue where different commissions can be earned), wherein at least some of the plurality of commissions differ (Asayama: par 18: “earns a commission that can be a flat fee, a percentage of the revenue generated, a scaled percentage of revenue generated, or other commission”).  

Regarding claim 8, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein generating the redirection URL comprises generating the redirection URL (pars 21, 27, 29-30; i.e. link of the identified affiliate is sent to webpage) for increasing the conversion rate for the one of the items (par 27-29, advertisements from an affiliate that yield a maximum potential revenue) for a particular affiliate program wherein the particular affiliate program (Asayama: par 30, the identified affiliate) comprises a corresponding commission for a sale of the one of the items (Asayama: par 32, commission calculated from a click that generated in a sale).  

Regarding claim 9, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein the webpage that comprises at least two of the plurality of different Internet stores for the one of the items (Stoliartchouk: par 66, 94, advertiser item is accessed in different regions, see also fig. 2; i.e. online retailers providing items are affiliated with multiple networks from different regions).  

Regarding claim 10, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein the database data comprise conversion data (i.e. conversions are properly tracked) that associate the at least one of the plurality of different Internet stores (i.e. regional affiliate) and the remote user (i.e. visitor) device (Stoliartchouk: par 95: “redirect the visitor/consumer based upon the selected regional affiliate network advertiser link URL and the visitor/consumer's physical location, while maintaining proper URL syntax to ensure analytics and any conversions are properly tracked”).  

Regarding claim 11, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein the database data comprise visitation data (i.e. click throughs) that associate another one of the plurality of different Internet stores (i.e. advertiser product on one or more affiliate networks) and the remote user (i.e requester or visitor) device (Stoliartchouk: par 67: “an affiliate network 172 can track metrics including page views, purchases, click-throughs, etc...Tracking is possible because of the use of web browser cookies in conjunction with the affiliate network advertiser link syntax”).   Par 95: “visit an advertiser URL by "clicking" on a published affiliate network advertiser link, the global redirect system server 110 obtains the requesting web browser's IP address 802 among other metadata regarding the requesting browser... the requested advertiser URL is from an ”

Regarding claim 12, the combination of Asayama and Stoliartchouk teach:
The method of claim 11, wherein the webpage does not comprise the other one of the plurality of different Internet (i.e. webpage associated with original request when the product URL is outside of the requester’s region and no match of the product URL requested exists within requester’s region, the requester is directed to the webpage URL from the affiliate network of the original request – that is, the webpage does not comprise other internet stores) stores (Stoliartchouk: par 95: “If, however, no such match is located, the system directs the visitor to the affiliate network advertiser webpage URL from the affiliate network associated with the original request 816”).  

Regarding claim 13, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein parsing the URL for the plurality of factors (i.e. a request to visit the advertised URL) comprises parsing for a domain name (Stoliartchouk: par 95; i.e. lookup of IP addresses utilizing domain name servers; Examiner notes that parsing for a domain name is implied here as domain name servers translate domain names to IP addresses, therefore it is understood that the domain name is parsed).  

Regarding claim 16, the combination of Asayama and Stoliartchouk teach:
The method of claim 2, wherein parsing the URL for the plurality of factors comprises parsing for a unique identifier (i.e. web address containing identifying information) for the one of the items (Asayama: par 30: “type of advertisement for use with a web page. The advertisement includes a web address of the identified affiliate... web address may also include an identifying string to identify the referring website”).  

Regarding claim 19, all claim limitations are set forth and rejected as discussed in claim 2.

Claims 14-15, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Asayama (US 2003/0220837 A1) in view of Stoliartchouk et al. (US 2014/0019248 A1, hereinafter “Stoliartchouk”) in further view of Schneider (US 7136932 B1)

Regarding claim 14, Asayama and Stoliartchouk do not explicitly teach, yet Schneider, in the same field of endeavor, suggests and supports:
The method of claim 13, wherein the domain name comprises a country code (col. 6 lines 9-11, and lines 26-28)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to have added the country code and the domain name in the URL, as taught by Schneider, to Asayama and Stoliartchouk’s invention. The (Schneider: col. 11 lines 36-40).

Regarding claim 15, the combination of Asayama, Stoliartchouk and Schneider teach:
The method of claim 14, wherein generating the redirection URL comprises using the country code (Schneider: col. 28 lines 1-6; i.e. zip code) and wherein the webpage that comprises the at least one of the plurality of different Internet stores (Stoliartchouk: par 63; i.e. the advertiser affiliate webpage) for the one of the items (i.e. product from advertiser) comprises at least one Internet store having a domain name with the same country code (Stoliartchouk: par 63: “redirect a user to a regionally appropriate advertiser affiliate webpage”; Examiner notes that webpage redirected to the proper location as the user, implies to have a same region code; see also par 64, 95).

Regarding claim 21, Asayama teaches:
A method comprising: 
accessing database data (par 29, database 320) that comprise visitation (i.e. user clicking on a link) data (par 29, revenue generated per click through) and conversion data (par 29, conversion ratios) for items at a plurality of different Internet stores (par 18, products accessed from merchant websites from an advertisement); 
(par 29, i.e. weighing factors, see par 29: “include average revenue generated per click through, conversion ratio, potential revenue based on a scaled commission system...”) of a redirection services algorithm (par 29, i.e. scoring techniques to weighing factors to then send a link to the webpage of the identified affiliate for user) that increase conversion rate for each of the items (par 29; weighing factors are emphasized over others in order to increase revenue generation potential); 
receiving a URL (par 26, i.e. user initiates a visit to a web page from a website, see also Fig. 5 step 505) via an interface of a computing system (fig. 1, interface is apparent which connects user via network to websites, par 15) responsive to activation of an Internet link (par 26, i.e. user initiates a visit to a web page from a website) by a remote user device (i.e. user), wherein the URL comprises information (par 26; i.e. information such as cookies, obtained from the web page visited by the user, in order to determine the affiliate that maximizes revenue) associated with one of the items (par 23, the advertisement (of the affiliate) includes linking data to load the web page corresponding to the linking data); 
parsing the URL for a plurality of factors (pars 21, 27, 29-30; i.e. link of the identified affiliate is sent to webpage once different factors are analyzed, see also fig. 5 steps 520, 525, 530), wherein parsing the URL for the plurality of factors comprises parsing for a product description (i.e. appealing products and services) for the one of the items (par 29, the weighing factors include affiliates offer appealing products and services),; and 
(par 27-29; i.e. scoring technique to weighing factors) and one or more of the plurality of factors of the URL (par 29, i.e. weighing factors), generating a redirection URL (fig. 5 step 530) for the one of the items (par 23, each advertisement includes linking data, and a web page is loaded corresponding to this linking data), wherein the redirection URL directs the remote user device to a webpage (par 31, i.e. user may click through the web page of the affiliate displaying the advertisement).   
Asayama, however, does not teach yet Stoliartchouk, in the same field of endeavor, suggests: 
[user is directed to] the webpage that comprises at least one of the plurality of different Internet stores for the one of the items (par 94, website contains an affiliate network regional link where an advertiser item is accessed in different regions (example of product in US and user in France).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a redirection to a webpage that comprises plurality of different stores where items can be accessed, as taught by Stoliartchouk, to Asayama’s invention.  The motivation to do so would have been in order to include, as part of the affiliate information or characterisitics, regional information that would be utilized to locate matching or comparable products over different advertising regions and/or different advertisers (Stoliartchouk: par 63).    
The combination of Asayama and Sotliartchouk does not explicitly teach yet Schneider suggests:
(Schneider: col. 10 lines 59-67: “An example template registry entry that causes the Yahoo! search engine to be called is "http://msie.yahoo.com/autosearch?% s". The % s is filled in with information regarding the search terms.”), wherein the received URL is generated responsive to initiation of a search (col. 20 lines 55-57: “a search request is constructed from the identifier (e.g., domain name)”) by the remote user device using the at least one search term (col. 22 lines 63-67 and col 23 lines 1-3; i.e. search terms become part of the URL generated on a search).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included the search terms in a URL received upon initiation of a search, as taught by Schneider, to Asayama and Stoliartchouk’s invention. The motivation to so would have been in order to further differentiate products and services (Schneider: col. 23 lines 20-21).
Regarding claim 22, the combination of Asayama, Stoliartchouk, and Schneider teach the method of claim 21, wherein the one or more of the plurality of factors of the URL comprises at least one of the at least one search term (Schneider: col. 22 lines 63-67 and col 23 lines 1-3; i.e. search terms become part of the URL generated on a search).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Lizbeth  Torres-Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


March 23, 2021